Los hechos están expresados en la opinión.
El Juez Asociado SR. ■ Aldrey,
emitió la opinión del tribunal.
John T. Cothran vendió por escritura de Io. de junio de-1917 a José Terrón y Riollano una finca que había comprado mientras vivió su esposa, presentó el documento con otros en el Registro de la Propiedad de Arecibo para su inscrip-ción, y el registrador se negó a inscribirlo poniendo al pie de la escritura la siguiente nota:'
“Denegada la inscripción de la compraventa y de la hipoteca que comprende el documento por aparecer del registro que el ven-dedor Mr. John T. Cothran adquirió la finca enajenada siendo de estado casado, y la vende ahora siendo viudo sin acreditarse en ma-nera alguna haber sido liquidada la sociedad conyugal, pues si bien de los affidavits presentados resulta que dicho vendedor contrajo ma-trimonio con Mrs.- Ella B. Mitchell en el Estado de Nueva York,-donde no existe la sociedad de gananciales, el Tribunal Supremo de Puerto Rico en resolución de Io. de febrero del corriente año, caso No. 292, de Bracons v. El Registrador de la Propiedad de San Juan, Sección Primera, dispone, de acuerdo con lo preceptuado en el artículo 10°. del Código Civil Revisado, que los bienes inmue-bles están sujetos a las leyes del país en que están sitos; y de corn formidad con lo prescrito en la sección 7a. de la Ley de Io. de marzo de 1902 se toma anotación preventiva por término de 120 días a los efectos ¡ legales, al'folio 17 vuelto, del tomo 15, Bareeloneta, finca No. 764, anotación letra A. Arecibo, 2 de junio de 1917.”
Si un'ciudadano del Estado de Nueva York, Estados Uni-dos de América, donde no existe la sociedad legal de ganan-ciales' en el matrimonio'y dónde todos los bienes que durante *648él adquiere el marido, que no sean privativos de la mujer, le pertenecen y son de su libre disposición, compra en Puerto Rico un bien inmueble siendo casado, ¿puede enajenarlo o gravarlo muerta su esposa sin haberse liquidado la socie-dad conyugal? Tal es la cuestión envuelta en este recurso por la negativa del registrador.
En el caso de Bartolomew v. Allen, 24 D. P. R. 370, de-claramos que el hecho de adquirirse bienes en un país, que como el nuestro reconoce la sociedad legal de gananciales, no crea esa sociedad entre los esposos casados en un Estado donde tal sociedad legal no existe, y que no habiendo tal so-ciedad en el Estado de Nueva York no tiene aplicación el ar-tículo 1322 del Código Civil que reputa gananciales todos los bienes del matrimonio, y por tanto desaparece la presun-ción que en este sentido crea.
De acuerdo con esa doctrina, no teniendo la finca a que se refiere este recurso la presunción de ser ganancial, no es necesario para que el marido que la adquirió pueda dispo-ner de ella después de muerta su esposa que se liquide la so-ciedad de gananciales porque no existiendo tal sociedad en aquel Estado, no puede ser liquidada. También dijimos en ese caso que la ley personal del individuo es la del país a que per-tenece, la que le sigue donde quiera que se traslade, princi-pio que también establece el Código Civil en su artículo 9o. para los ciudadanos de Puerto Rico, aunque residan en país •extranjero.-
A pesar de esto sostiene el registrador recurrido en su alegato que no procede la inscripción de la venta por el de-fecto que ha mencionado, porque adquirida la finca por el marido durante el matrimonio, a título oneroso, sin que en la adquisición se hiciera constar que la hubiera adquirido con dinero de su exclusiva propiedad, debe reputarse como ganancial.
Estaríamos conformes con esta manifestación si el regis-*649trador en su nota no aceptara que el vendedor se casó en el Estado de Nneva York y que allí no existe la sociedad de gananciales, pero después de reconocer esos hechos por su nota recurrida no puede sostener que la finca tiene la pre-sunción de ser un bien perteneciente al matrimonio y no al marido que la compró. Es cierto que para acreditar que el recurrente es ciudadano del Estado de Nueva York, donde se casó y reside se presentaron al registrador tres declara-ciones juradas {affidavits), pero no habiendo alegado en la nota recurrida como motivo para no inscribir que tal becbo no pueda probársele en esa forma, no puede abora alegar que no sea bastante esa prueba para acreditar esos hechos.
La cita que hace el registrador en apoyo de su negativa del caso de Bracons v. El Registrador de San Juan, 24 D. P. R. 753, al efecto de que es el estatuto real y no el personal el qué debe aplicarse en este caso, no tiene aplicación porque la doc-trina en él sentada es la de que es aplicable la ley de Puerto Rico tanto en cuanto a la contratación de bienes inmuebles radicados en esta isla como a la cuantía de los derechos here-ditarios; pero en este caso no es ésta la cuestión sino única-mente la de si no existiendo la sociedad de gananciales en el matrimonio del vendedor por ser ciudadano de un Estado donde no existe dicha sociedad la finca adquirida por el re-currente tenía o no la presunción de bien ganancial y por tanto sí podía disponer de ella libremente muerta su esposa.
La nota recurrida debe revocarse y ordenarse la inscrip-ción.

Revocada la nota recurrida y ordenada la ins- ■ cripción del documento presentado.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Hutchison.